The opinion of the court was delivered by
Minturn, J.
My examination of the testimony and the briefs in this case satisfies me that the writ should not go. The writ of certiorari under any circumstances is a discretionary remedy, and where the equities of the case do not warrant it the court is not inclined, as a rule, to grant it. In this case no public convenience will be subserved by granting the writ at this time, in view of the fact that the matter is now before the public utility commissioners for final disposition, and until they shall have disposed of the matter it cannot be said that the writ of certiorari will operate on the entire situation.
The denial of the writ will carry with it the right to counsel for the prosecutor to renew his application before the Supreme Court on the opening day.